Citation Nr: 9920211	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  98-09 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

Entitlement to an increased evaluation for a duodenal ulcer, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1948 to 
December 1960.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from the July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).  

The Board notes that the issue of entitlement to an increased 
evaluation for low back strain, sacro-iliac joint, with 
degenerative changes, was addressed by the RO in a 
Supplemental Statement of the Case dated in December 1998.  
The veteran filed a Substantive Appeal with respect to that 
issue in May 1999.  However, in a letter to the veteran dated 
in May 1999 the RO informed him that the Substantive Appeal 
could not be accepted because it was not timely filed.  As 
such, this issue is not before the Board for appellate 
review.  

The Board notes that the veteran raised several claims in the 
statement attached to his VA Form 9 in June 1998.  These 
claims included loss of teeth, hearing loss, asthma, 
sinusitis, emphysema, nicotine dependence, and 
cardiomyopathy.  As these issues have not been prepared for 
appellate review, the Board refers them to the RO for all 
appropriate development.


FINDINGS OF FACT

1.  All relevant evidence required for an equitable 
disposition of the veteran's claim has been obtained.

2.  The veteran's duodenal ulcer is not shown to be 
productive of moderate impairment with recurring episodes of 
severe symptoms two or three times a year averaging ten days 
in duration, or with continuous moderate manifestations.  .


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a 
duodenal ulcer have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.114, Diagnostic Code 
7305 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran who submits a claim for benefits under laws 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  An allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet.App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claims for an 
increased evaluation is well grounded.

Once a veteran has presented a well-grounded claim, the VA 
has a duty to assist him in developing facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issues on appeal has been 
obtained.  Therefore, no further assistance to the veteran 
with the development of the evidence is required.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1998).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet.App. 55, 58 
(1994).

The record shows that the RO granted service connection for a 
peptic ulcer in November 1961 and assigned a noncompensable 
evaluation effective from December 1960.  In July 1962, the 
Board awarded a 10 percent evaluation for a duodenal ulcer 
effective from December 1960.  Subsequent decisions issued by 
the Board and the RO confirmed and continued this evaluation.

The veteran's duodenal ulcer has been awarded a 10 percent 
schedular evaluation pursuant to 38 C.F.R. § 4.114, 
Diagnostic Code 7305 (1998).  Under the rating schedule, a 
duodenal ulcer is rated at 10 percent when it is 
characterized as mild, with recurring symptoms once or twice 
yearly.  For an increased rating to 20 percent, it must be 
productive of recurring episodes of severe symptoms two or 
three times a year averaging ten days in duration; or with 
continuous moderate manifestations.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7305 (1998).

During a VA outpatient visit in December 1995, the veteran 
reported that he had no new medical problems and no change in 
his existing problems.  It was noted that his 
gastrointestinal reflux was not fully controlled by Tagamet 
and his medication was changed to omeprazole.  VA Hospital 
records from February 1996 reflect that the veteran was 
admitted due to the presence of colon polyps.  He had entered 
the emergency room with complaints of bloating, diffuse 
abdominal pain, and periodic rectal bleeding.  A colonoscopy 
and polypectomy were subsequently performed.  It was noted 
that the veteran had a history of peptic ulcer disease.  A 
radiology report performed at that time showed increased 
fecal material in the ascending colon, but was negative for 
obstruction, ileus, or free air.

VA outpatient notes recorded the veteran's gastrointestinal 
reflux as stable in February 1997.  However, in April 1997, 
the veteran presented with complaints of severe epigastric 
pain and bright red blood in his stools.  He was assessed 
with hematochyluria and over-coagulation, new onset diabetes, 
and stable cardiomyopathy.

The veteran was afforded a VA examination in July 1997.  The 
veteran reported that since his discharge from active 
service, he had had constant upper abdominal pain, high in 
the epigastrium.  He stated that omeprazole, as well as 
Metamucil, gave him some relief.  He did not have black 
stools, but frequently saw blood in his stool.  However, this 
may have been caused by the Coumadin which he took for his 
cardiac disability.  Upon examination, the abdomen exhibited 
moderate tenderness over the high epigastrium.  An upper 
gastrointestinal series did not show an ulcer crater; 
however, it showed a small hiatus hernia and a 
presbyesophagus with tertiary contractions.  The veteran was 
diagnosed with a hiatal hernia, presbyesophagus, and a healed 
duodenal ulcer.

VA Hospital records from March 1998 disclose that the veteran 
underwent a flexible sigmoidoscopy and double air contrast 
barium enema.  The veteran had presented with complaints of 
blood in his stool and was admitted with the diagnosis of 
lower gastrointestinal bleed.  An examination of the abdomen 
showed it to be soft and nontender, with no guarding, 
rigidity, or organomegaly.  The sigmoidoscopy was negative 
for any source of bleed, mass, or polyps; however, the barium 
enema revealed diverticulosis.  The veteran was discontinued 
from Coumadin and was described as stable, with no bleeding, 
upon discharge.

The veteran was again hospitalized in April 1998 due to 
complaints of upper abdominal pain and bright red blood per 
rectum.  A colonoscopy discovered uncomplicated diverticular 
disease and internal hemorrhoids.  Digital rectal and 
endoscopic examinations were normal.  The stomach, duodenal 
bulb, and second part of the duodenum appeared normal.  The 
veteran was assessed with lower gastrointestinal bleed, 
probably secondary to diverticulitis.  His gastrointestinal 
reflux disease was noted as stable.

VA outpatient records from March and April 1998 noted the 
veteran's recent episode of gastrointestinal bleeding and 
diverticulitis.  He had restarted taking his Coumadin with no 
further bleeding.  He also followed a diet to avoid 
gastrointestinal irritation.  In July 1998, the veteran 
reported less frequent gastrointestinal bleeding, no 
gastrointestinal irritation, and no active diverticulitis.  
Records from October 1998 indicated that the veteran's 
gastrointestinal reflux disease was not being controlled by a 
new medication and he was placed on his former medication.

The veteran underwent another VA examination in June 1998.  
He complained of intermittent black stool, hematemesis, 
constant stomach pain, and chronic constipation.  Examination 
of the stomach showed diffuse, mild tenderness, normal active 
bowel sounds, and no guarding, rebound tenderness, lump, 
bruit, or organomegaly.  Findings of the rectal examination 
included good rectal tone, no pain or lobules, brown stool, 
and negative occult blood.  The veteran was diagnosed with 
chronic constipation, non-ulcer dyspepsia, internal 
hemorrhoids, and uncomplicated diverticular disease.

The veteran appeared at a hearing before the RO in December 
1998.  He testified that he had indigestion and abdominal 
pain almost every day.  He took Metamucil, Maalox, and 
Prilosec for relief.  He claimed that he had recently lost 30 
pounds, that he vomited blood, and that he had abnormally 
colored stool.  He reported discomfort of the esophagus due 
to his stomach problems.

Based upon the above findings, the Board concludes that the 
veteran's duodenal ulcer is productive of no more than mild 
impairment.  The veteran has submitted substantial medical 
evidence of gastrointestinal symptoms and treatment.  
However, the etiology of the veteran's symptoms has been 
identified as including gastrointestinal reflux, colon 
polyps, diverticulitis, hemorrhoids, and dyspepsia.  On the 
contrary, no symptomatology has been related to the veteran's 
duodenal ulcer.  In fact, numerous gastrointestinal studies 
have not disclosed the presence of an active ulcer.  The July 
1997 VA examination specifically diagnosed the veteran with a 
healed ulcer.  Therefore, the Board concludes that the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent for a duodenal ulcer.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet.App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The Board, as did the RO, finds that the 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (1998).  In this regard, the Board 
finds that there has been no assertion or showing by the 
veteran that his duodenal ulcer has resulted in marked 
interference with his employment or necessitated frequent 
periods of hospitalization.  In the absence of such factors, 
the Board finds that criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet.App. 
337 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).


ORDER

An evaluation in excess of 10 percent for a duodenal ulcer is 
denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


 

